Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Status of claims
The amendment filed on 06/02/2022 is acknowledged. Claims 5-7 and 14-16 have been canceled. Claims 1-4, 8-13, and 17 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 06/02/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 103(a) rejections of claims 1, 3, 4, 8-13, and 17 over Nakatani et al. (US 2004/0110813 A1), of claim 2 over Nakatani et al. (US 2004/0110813 A1) as evidenced by Arginine: Heart Benefits and Side Effects (https://www.webmd.com/heart/arginine-heart-benefits-and-side-effects), of claims 1, 3, 4, 8, and 11-13 over Lassner et al. (US 2009/0226530 A1), of claim 2 over Lassner et al. (US 2009/0226530 A1) as evidenced by Arginine: Heart Benefits and Side Effects (https://www.webmd.com/heart/arginine-heart-benefits-and-side-effects), and of claims 9, 10, and 17 over Lassner et al. (US 2009/0226530 A1) and Nakatani et al. (US 2004/0110813 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, and 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ron et al. (US 2005/0288373 A1) in view of Blouin (US 4,734,401).
Ron et al. teach method of preparation of L-arginine formulations comprising 85% by weight of commercially available L-arginine (paragraph 73-74) and compression agent by dry granulation (paragraph 144-145 and figure 6) followed by compression with a compression force for the compressed tablets having a hardness of about 3-7 kp (kgf) (paragraph 92, 98, and 154-157).
Ron et al. do not specify the commercially available L-arginine being spray-dried and the moisture content in claims 3, 4,12, and 13.
This deficiency is cured by Blouin who teaches spray-drying at least on amino acid including L-Arginine (abstract and table 1) for the advantages such as simplified and effective process, chemically and physically homogeneous product, reduced loss of significant quantities of amino acid, and reduced the number of process steps required to be performed in a clean room environment (column 1, line 6-11 and column 2, line 38-50) with a water content of about 2% (column 6, line 33-41).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Ron et al. and Blouin to specify the commercially available L-arginine in the composition taught by Ron et al. being spray-dried and the moisture content. Spray-drying L-Arginine for the advantages taught by Blouin with a water content of about 2% was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose and advantages.
Although Ron et al. in view of Blouin do not specify the tablet storage stability having spray-dried arginine in comparison to tablet having wet-granulated arginine (claim 11); since the L-arginine taught by Ron et al. in view of Blouin is spray-dried, the tablet having the arginine taught by Ron et al. in view of Blouin would have the same storage stability in comparison to tablet having wet-granulated arginine. 

Claims 9 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ron et al. (US 2005/0288373 A1) and Blouin (US 4,734,401), as applied to claims 1-4, 8, and 10-13, further in view of Nakatani et al. (US 2004/0110813 A1).
The teachings of Ron et al. are discussed above and applied in the same manner.
Ron et al. do not specify the compression force for the compressed tablets having a hardness of about 3-7 kp; however, the tablet hardness substantially overlaps with the claimed tablet hardness of 4-20 kgf. Thus, it would either be necessary for the compression force taught by Ron et al. to be the same as the claimed or it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to adjust to the claimed compression force to achieve the about 3-7 kp hardness.
Or, alternatively, Nakatani et al. teach compression force for forming tablet being 5-10 kN (1,273-4,545 kg) (paragraph 166) which substantially overlaps with the claimed 550-3,000 kgf. It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Ron et al. and Nakatani et al. to specify the compression force taught by Ron et al. being 5-10 kN. A compression force of 5-10 kN for tableting was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose and advantages.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 06/02/2022, have been fully considered but they are moot in view of new ground of rejections. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612